259 U.S. 572
42 S.Ct. 597
66 L.Ed. 1069
STATE OF GEORGIAv.STATE OF SOUTH CAROLINA.
No. 16, Original.
Supreme Court of the United States
June 5, 1922
Form of Decree Submitted May 15, 1922.

1
Decree declaring location of interstate boundary.


2
This cause came on to be heard by this court, and for the purpose of carrying into effect the conclusions of the court as stated in its opinion herein. 257 U. S. 516, 42 Sup. Ct. 173, 66 L. Ed. 347.


3
It is ordered, adjudged, and decreed that the boundary between the states of Georgia and South Carolina is and shall be the rivers Savannah, Tugaloo, and Chattooga to the point where the latter river touches the North Carolina line at the thirty-fifth parallel of north latitude, and the location of the boundary line between said states is hereby established and declared to be as set forth in the opinion of the court as follows:


4
First. Where there are no islands in the boundary rivers the location of the line between the two states is on the water midway between the main banks of the river when water is at ordinary stage.


5
Second. Where there are islands, the line is midway between the island bank and the South Carolina shore when the water is at ordinary stage.


6
Third. That all islands formed by nature in the Chattooga river are reserved to Georgia as completely as are those in the Savannah and Tugaloo rivers.


7
Fourth. That the parties to this suit may at any time, by mutual consent, locate and monument the boundary line in any part of the boundary rivers in accordance with the provisions of this decree.


8
It is further ordered, adjudged, and decreed that the costs of this suit shall be equally divided between the said two states and that the clerk of this court shall forthwith transmit to the chief magistrates of the states of Georgia and South Carolina copies of this decree duly authenticated under the seal of the court.